BRIGGLE, District Judge
(dissenting in part).
I concur in the opinion of the court in so far as it denies appellant the right to repossess the real estate which had previously been relinquished to the trustee in bankruptcy. No appeal was taken from the order of the District Court dealing with such property, and appellant is not now in a position to complain.
I do not concur in that portion of the opinion holding that appellant must deliver to the trustee in bankruptcy certain funds in his hands. -These funds came into his hands as receiver of the state court, appointed in a foreclosure proceeding more than two years before bankruptcy intervened, and I deem the order directing their turnover and an accounting to the bankruptcy court in conflict with the holding of the Supreme Court in Duparquet H. & M. Co. v. Evans, 297 U.S. 216, 56 S.Ct. 412, 80 L.Ed. 591.